MEMORANDUM **
Convicted on his conditional guilty plea of violating 21 U.S.C. § 841(a)(1) & (b)(l)(B)(vii), Matthew Hess appeals, asserting that his motion to suppress 270 pounds of marijuana was erroneously denied. Reviewing the district court’s determination of reasonable suspicion de novo and its underlying factual determinations for clear error, Ornelas v. United States, 517 U.S. 690, 699, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996), we affirm the judgment.
Border Patrol Agent John Tafolla had reasonable suspicion when he saw a pickup truck enter Arizona Highway 85 from a desert wash two miles north of a border patrol check point. He knew from experience in the area that a truck entering the highway at that location might very well be carrying contraband around the nearby check point, and his investigatory stop was supported by our cases on border and near-border searches. See United States v. Garcia-Barron, 116 F.3d 1305, 1307 (9th Cir.1997).
The government’s motion to strike a portion of the supplemental excerpt of rec*636ord Hess filed with this court, and references thereto contained in his reply brief, is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.